DECISION
The application of the above-named defendant for a review of the sentence of 10 and 15 years, imposed on December 12, 1961, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) Change of sentence is denied.
The reason for the above decision is this applicant has acquired five felony convictions, two reformatory imprisonments, and two state prison imprisonments. His disciplinary record is not good, and it is the opinion of the Board he should not be considered for parole prior to the regular date, which will be in June of 1969.
SENTENCE REVIEW DIVISION
Victor H. Fall, chairman; Philip Duncan, Paul G. Hatfield.